DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4, 6-23, 27-29, 31-43, 65, and 67-69 are currently pending. The previous 112 4th rejection and the 112 2nd antecedent basis rejections have been withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “determining a specific manipulation based on the output”. It is entirely unclear what is meant by this given there is no real detail in the original disclosure on what the specific manipulation might actually be. It could still refer to the previously claimed mapping functions or something akin to what is detailed in claim 39, but again it is so broad to the point it is unclear on what is actually being claimed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 11-16, 18-19, 29, 31-36, 43, and 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over Lang US Publication 2014/0206975 (hereinafter Lang) in view of Wu et al. US Publication 2009/0105577 (hereinafter Wu) in view of Low et al. US Publication 2011/0218454 (hereinafter Low ‘454) and in further view of Modarres US Patent 7,860,561 (hereinafter Modarres). 
Regarding claim 1, Lang discloses a physiological data acquisition assembly (Figure 1) comprising a housing (element 112) having a single cluster of electrodes (elements 134 and 136), the electrodes consisting of an active electrode and a reference electrode (electrodes 134 and 136), the active and reference electrodes being in close proximity to each other (a relative phrase which is still met by Figure 1 as the device is designed to be placed on the forehead of the wearer), wherein the assembly has a processor (108) and electronic circuitry (710) having functionality to receive a reference signal collected using the reference electrode and subtract the reference signal from the active electrode to reduce noise in an active signal collected using the active electrode (element 710 is a differential amplifier which performs this function, see also [0041]), but is silent on the separation distance being less than 3 inches. 
Wu teaches a similar physiological monitoring device comprising a housing (element 120) having a cluster of electrodes comprising an active electrode and a reference electrode (electrodes E1-4, where one is specifically denoted as a reference electrode [0007]), the electrodes being in close proximity to each other (Figures 1 and 4) and separated by less than 3 inches within the housing (Figure 4, also see [0028]-[0030] and [0047][0050] which specifically mentions active and reference electrodes being in the claimed distance range which can be as low as 35mm apart). Wu teaches that the ideal spacing during a sleep study falls with the 35-200mm spacing across the forehead as in Lang or 75mm or less if a vertical configuration in order to prevent creation of a salt bridge if too close or artifact if on the upper bounds due to possible contact with a pillow (see [0050]-[0053]). Given this teaching, it would have been obvious to the skilled artisan before the effective filing date to optimize the spacing as taught by Wu with the device of Lang for the same predictable results and advantages.
Both Lang and Wu teach EEG monitoring with the differential amplification/sensing of the EEG signals but are silent on the additional processing. Low ‘454 teaches an EEG monitoring device that includes a computing device, a remote server or remote network, wherein the assembly is in communication with the computing device, remote server or remote network, and wherein the physiological data acquisition assembly, the computing device, the remote server, or the remote network ([0075] which details computer media as part of a processing system) includes: one or more data processors (claim 22); and a non-transitory computer readable storage medium containing instructions ([0075] which details the media) which, when executed on the one or more data processors, cause the one or more data processors to perform a set of actions including,  generating a spectrogram using the differential signal (Figures 6, 17-18, [0098]); for each multiple time bins represented in the spectrogram for each of multiple time bins represented in the segmented spectrogram ([0052][0061], [0098]-[0099]); normalizing the segmented spectrogram one or more times ([0037][0099][0102]-[0104] and Figure 17); generating a normalized spectrum using the normalized spectrogram ([0044][0082][0105] which details averaging of the data of the spectrogram and inputting the segments into a normalizer 202 for that time bin/epoch as Low ‘454 refers to it); assigning the normalized segmented spectrogram time bin to a group of a set of groups based on the one or more features of the normalized segmented spectrogram ([0036][0042][0045][0082][0098][0103][0108] which details assigning the spectrogram into a classifier which to classify the different sleep states); and though Low ‘454 generates an output based on the assignments where the output includes a movement-control signal, includes synthetic speech, or includes text presented at or transmitted by a speech-assistance interface ([0062][0140]-[0141][0144] which details the alertness level and level of sleep that are being monitored and processed), but is also silent on characterizing the output based on micro-arousals. It would have been obvious to the skilled artisan before the effective filing date to utilize the additional processing of Low ‘454 with the device of Lang and Wu in order to determine the level of sleep (depth) and/or alertness.


Lang is silent on characterizing a plurality of micro-arousals. Modarres teaches a sleep state measuring system that includes monitoring and characterizing micro-arousals (Figures 2, 8, column 7 lines 25-67 as well as column 10 lines 59-67 which details creating a spectrogram from raw data using an algorithm that then with the time bins determines micro-sleeps and arousals). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional processing as taught by Modarres with the device of Lang in order to allow for greater sensitivity allowing for monitoring of transitional phases including micro-sleeps and micro-arousals.  
Regarding claim 4, Lang discloses a power subsystem (730).
Regarding claim 6, Lang discloses functionality for analyzing physiological data acquired from a user ([0003], [0028]-[0030] which lists the processing components that analyze and manipulate the signal and [0008] details the use of a wireless function).
Regarding claim 7, Lang discloses that the assembly is configured to record ([0003], transmit or store data acquired from a user ([0023] which details a memory.
Regarding claim 11, Lang discloses that the assembly further comprises a wireless communications module ([0008]).
Regarding claim 12, Lang discloses that the assembly is in communication with a remote server or a computing device ([0008][0030]).
Regarding claims 13-14, Lang discloses that the assembly is in wireless communication with a remote control (the wireless transmitter mentioned in [0008] and [0030] is fully capable of connecting to a remote control without any additional structural modification).
Regarding claim 15-16, Lang discloses that the assembly further comprises one or more additional sensors such as an accelerometer, GPS sensor, head positioning sensor, nasal pneumotachometer, body temperature sensor and oximeter ([0035] which details the use of other physiological sensors).
Regarding claim 18, Lang discloses that the acquired data is electromyography data ([0035]).
Regarding claim 19, Lang discloses sending the data wirelessly to a computing device but does not provide any detail about it. Low ‘454 teaches displaying the spectrogram and other mathematical models from it across Figures 12-13, 15, 21-22 which details displaying the relevant information, on what would have to be a display given they are well-known in this art for performing the task of showing the plotted/mapped data as in Low ‘454. It would have been obvious to the skilled artisan before the effective filing date to utilize the display as suggested by Low ‘454 with the device of Lang and Wu as predictable results would have ensued (being able to see the relevant data/spectrogram).
Regarding claim 29, Lang as modified by Wu, Low ‘454, and Modarres discloses a method of obtaining and analyzing physiological data of a subject comprising obtaining physiological data from the subject using the assembly of claim 1 (see contents of claim 1 above); Lang additionally teaches analyzing the physiological data obtained in ([0003]), thereby obtaining and analyzing the physiological data ([0003][0027][0034]). As mentioned above, it would have been obvious to the skilled artisan before the effective filing date to optimize the spacing as taught by Wu with the device of Lang for the same predictable results and advantages.
Regarding claims 30-31, Lang discloses determining a parameter indicative of a sleep state of the subject being either alertness or arousal ([0013][0027][0034] where quality of sleep is mentioned), but is silent on being grouped into the time bins. Low ‘454 teaches predicting for each of the multiple time bins a sleep state based on the group assignment, and wherein the output characterizes the sleep state ([0050][0052][0054][0061] which details grouping the sleep states into the time bins (epochs) where it is analyzed to what level of sleep the user is in; Low also goes into detail on the level of alertness during sleep [0062]). It would have been obvious to the skilled artisan before the effective filing date to utilize the time bins as taught by Low ‘454 with the device of Lang in order to aid in analysis ([0061] of Low ‘454). 
Regarding claim 32, Lang as modified by Wu discloses a device as mentioned above but is silent on there being a drug effect on the subject. Low ‘454 teaches determining the effect of a drug on the subject (abstract, [0009][0016]). It would have been obvious to the skilled artisan at the time of invention to utilize the analyzing processes as taught by Low ‘454 with the device of Lang and Wu in order to determine the effects on a person’s sleep particularly when a drug has been introduced ([0009][0016], Low ‘454).
Regarding claims 33-35, Lang as modified by Wu is silent on the presence of a diseased state. Low ‘454 teaches monitoring sleep to determine the presence or state of a neurological or neurodegenerative disease as well as amyotrophic lateral sclerosis (ALS) or muscular dystrophy ([0002][0009][0154]). Low ‘454 does not specifically name ALS, however both EEG and EMG are monitored both by Wu and Low ‘454 where Low ‘454 already monitors for neurodegenerative diseases (as mentioned above) and would have been obvious to skilled artisan at the time of invention to also monitor for as ALS has been previously linked to sleep disorders and this would have been an obvious modification to the device of Lang, Wu, and Low ‘454 as predictable results would have ensued (determination of ALS).
Regarding claim 43, Lang discloses that the physiological data is electromyography (EMG) data or neurological data ([0003][0035]).
Regarding claims 65, 67, Lang as modified by Wu discloses obtaining physiological data from the subject using the assembly of claim 1 (as mentioned above, see specifics of claims 1 and 29), which characterizes a state of arousal or alertness, sleep state and quality thereof ([0013][0027][0034] which mentions sleep quality determination based off of the obtained and analyzed signals). And though not specifically relied upon, Wu additionally teaches determining a parameter of arousal or alertness of the subject and thereby detecting a sleep state as claimed ([0014][0017]). Low ‘454 goes into much greater detail on the alertness and specific occurrences of alertness/arousal ([0031][0036][0040][0126]). Low 454’ teaches utilizing a graphical representation of the characterization of the sleep quality ([0031][0036] which details breaking the quality of sleep into different colors on the graphs). As mentioned above, it would have been obvious to the skilled artisan before the effective filing date to optimize the spacing as taught by Wu and utilize the additional processing of Low ‘454 with the device of Lang for the same predictable results and advantages as mentioned above in rejected claim 1.
Regarding claim 68, Lang is silent on the additional processing. Low ‘454 teaches assigning the normalized segmented spectrogram of the time bin to the group of the set of groups ([0082][0098][0103][0108]) includes: determining that the one or more features of the normalized segmented spectrogram corresponds to a signal signature associated with the group ([0017][0042][0082][0098][0103][0108][0112]), wherein the signal signature identifies a particular type of movement or a particular type of sleep ([0040][0112] which details determining which type of sleep is being monitored), and wherein the signal signature of the group was determined by: applying a clustering algorithm to a plurality of spectrograms previously known to be associated with different types of movements or different types of sleep to generate a set of clusters ([0098][0114]-[0124]), wherein each cluster of the set of clusters represents a respective set of spectrograms of the plurality of spectrograms ([0103]-[0104]; generating, for a cluster of the set of clusters, a collective spectrum based on one or more features of a corresponding set of spectrograms of the cluster ([0111] which details creating a general spectrum; see also [00400] which details creating clusters for each type of detected sleep pattern), wherein the corresponding set of spectrograms were previously known to be associated with the particular type of movement of the particular type of sleep ([0040][0088] which details clustering based on types of sleep); generating the signal signature based on the collective spectrum ([0142] which details the frequency map showing the signal signatures which occurs after the clustering and normalization of the spectrum); and associating the signal signature with the group ([0042] and [0052] detail assigning of the group, [0037] details the collective normalized spectrogram, and [0108][0112][0142] which details associating the state/signature with the group). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional processing of Low ‘454 with the device of Lang and Wu in order to determine the level of sleep (depth) and/or alertness.
Regarding claim 69, Lang and Wu are silent on the additional processing. Low ‘454 teaches generating an output based on the normalized segmented spectrograms of the set of groups includes: for a normalized segmented spectrogram of the normalized segmented spectrograms: identifying a group of the set of groups assigned to the normalized segmented spectrogram, wherein the group identifies a particular type of movement or a particular type of sleep; associating, based on the identified group, the normalized segmented spectrogram with the particular type of movement or the particular type of sleep ([0040] which mentions identifying the different subsets of sleep, where the normalized spectrogram is mentioned above); and generating the output that includes the particular type of movement or the particular type of sleep associated with the normalized segmented spectrogram ([0040][0042][0062][0140]-[0141] and Figures 16, 18 which detail determining the type of sleep and/or sleep state and mentions displaying the information showing the clustering of the normalized spectrogram which is all performed by a series of algorithms). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional processing of Low ‘454 with the device of Lang and Wu in order to determine the level of sleep (depth) and/or alertness.
Claims 8-10, 13-14, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Land in view of Wu, Low ‘454, and Modarres, and in further view of Low et al. US Publication 2011/0098593 (hereinafter Low).
Regarding claim 8, Land as modified by Wu is silent on the encryption. Low discloses an assembly that further comprises functionality to encrypt acquired data ([0031], which mentions transmitting encrypted data). It would have been obvious to the skilled artisan before the effective filing date to utilize the encryption as taught by Low with the device of Lang in order to encrypt the sensitive medical data as is routinely performed in hospitals.
Regarding claim 9, Lang as modified by Wu teaches that if the device is not disposable a charging port could be needed for the battery ([0028]) but does not explicitly disclose the charging port. Low discloses an assembly that further comprises at least one port to charge the assembly (element 54, [0025]). It would have been obvious to the skilled artisan before the effective filing date to utilize the port as taught by Low with the device of Lang as predictable results would have ensued (charging the battery).
Regarding claim 10, Lang teaches a removable memory which as it is removed would technically expose a port ([0028]), but again is silent on such a port. Low discloses an assembly that further comprises at least one port to transmit or receive data (element 54, [0025] [0027]). It would have been obvious to the skilled artisan before the effective filing date to utilize the port as taught by Low with the device of Lang as predictable results would have ensued (transfer of data via one of three known methods, memory removal, direct wired connection via a port, or a wireless connection).
Regarding claims 13-14, Lang as modified by Wu teaches a wireless module but is silent on connecting to a remote control though it only needs be fully capable of doing so. Low discloses that the assembly is in wireless communication with a remote control (claim 9 and [0033]) where it serves as a power source or docking station ([0033] and claim 10). It would have been obvious to the skilled artisan before the effective filing date to utilize the wireless communication system as taught by Low with the device of Wu as predictable results would have ensued (controlling the device remotely).
Regarding claim 17, Lang as modified by Wu is silent on the additional sensors as claimed. Low discloses an assembly that further comprises one or more additional sensors ([0032]), where the sensor is selected from the group consisting of an accelerometer, GPS sensor, head positioning sensor, nasal pneumotachometer, body temperature sensor and oximeter ([0032]), and also mentioned that the sensor detects a physiological parameter selected from the group consisting of body temperature, pulse, respiratory rate, respiratory volume and blood pressure ([0032]). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional sensors/sensing as taught by Low with the device of Lang and Wu in order to allow for additional inputs that can contribute in determining one’s quality of sleep. 
Regarding claim 21, Lang as modified by Wu discloses a general processor but does not go into further specifics. Low discloses that the assembly the computing device is selected from the group consisting of prosthetic, laptop, computer, cell phone, media player, medical device, tablet, and phablet ([0031]). It would have been obvious to the skilled artisan before the effective filing date to utilize the specific type of processor as taught by Low with the generic processor of Wu as they are art recognized equivalents of each other.
Claims 20, 23, and 27, 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Wu, Low ‘454, and Modarres, as applied to claim 1, and in further view of Brumberg et al. “Brain-Computer Interfaces for Speech Communication” Speech Communication 2010 April 1; 52(4): 367–379 (hereinafter Brumberg).
Regarding claim 20, Land as modified by Wu and Low ‘454 discloses the device of claim 1, but is silent on generating an output of text. Brumberg teaches a brain interface that utilizes EEG electrodes to generate an output as a desired text option on a graphical display (Section 3: Brain-Computer Interfaces for Communication, paragraphs 1-2, 5 as well as the section Development of portable systems). It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Brumberg with the device of Lang and Wu in order to allow impaired individuals to communicate to others via text.
Regarding claim 23, Lang as modified by Wu is silent on the generation of speech. Brumberg teaches utilizing acquired data to generate synthetic speech (Section 3). It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Brumberg with the device of Lang and Wu in order to allow impaired individuals to communicate with others.
Regarding claims 27, 36-39, Lang as modified by Wu is silent on pairing the EEG monitoring device to a prosthetic. Brumberg teaches brain-computer interfaces that includes utilizing EEG electrodes to control a movement in a prosthetic which is further utilized to manipulate a cursor (must know where the cursor is in order to move it on the display), text, an icon or a visual pointer displayed on a graphical user interface of the computing device (abstract, Section 3 which details the movement of a mouse on a computer to allow for communication). Once the cursor is manipulated, other known standard computer applications and functionalities would be available to the user such as adjusting the microphone, audio output, opening of an application, typing of text, etc. It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Brumberg with the device of Lang and Wu in order to allow impaired individuals to communicate to others as well as allow for some movement (pending level of impairment).
Regarding claims 40-41, Lang as modified by Wu is silent on audible responses via a computer. Brumberg teaches pairing the EEG monitor to a computing device which can be a prosthetic and acquire data is utilized to control a movement of the prosthetic (speech prosthetic allowing an individual to speak artificially, Section 3 Decoding speech…implant). It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Brumberg with the device of Lang and Wu in order to allow impaired individuals to communicate to others as well as allow for some movement (pending level of impairment).
Regarding claim 42, Lang as modified by Wu is silent on determining a specific manipulation. Brumberg teaches taking EEG signals and mapping them to cursor movements (Section 3, also see above which might eb considered a “specific manipulation”). It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Brumberg with the device of Lang and Wu in order to allow impaired individuals to communicate with others.
Claims 22, 28, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Wu, Low ‘454, and Modarres, and in further view of Green et al. US Publication 2009/0318826 (hereinafter Green).
Regarding claims 22, 28, 38, Lang is silent on there being a prosthetic. Green teaches pairing the EEG monitor to a computing device which can be a prosthetic and acquire the output wirelessly from the EEG monitor to control a movement of the prosthetic as the output from the device of claim 1 ([0022]). It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Green with the device of Lang in order to allow impaired individuals to utilize additional motor control of an arm or leg.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 29 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy any deficiencies in the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794